DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification
The substitute spec filed 7/20/21 is accepted.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, 8, 12, 13, 17, 18, 21, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chae (KR Pub. No. 2018044593) in view of Stuart (US Pat. No. 10,657,844 B2).
Regarding claim 1, Chae discloses a construction block (Fig. 1) comprising: a plurality of sides coupled together to form a substantial enclosure (Figs. 1 and 2), each side having an inner surface and an outer surface (Figs. 1 and 2); an inner cavity formed within the enclosure (Fig. 1, noting the internal cavity); a stand-alone magnetic member having a first diameter and located within the inner cavity (Fig. 1, item 200; noting some diameter is inherent), the magnetic member being freely movable within the inner cavity (pars. [0035], [0042], and [0045] of machine translation).  It is noted that Chae does not specifically disclose an aperture having a second diameter and extending from the inner cavity through one of the plurality of sides; wherein the magnetic member is capable of partially extending through the aperture.  However, Stuart discloses a construction set with an aperture having a second diameter and extending from the inner cavity through one of the plurality of sides (Fig. 7, item 45); wherein the magnetic member is capable of partially extending through the aperture (Fig. 7, item 46 and col. 7, lines 35-55).  Thus, it would have been obvious to one of ordinary skill in the art to modify Chae to use an aperture having a second diameter and extending from the inner cavity through one of the plurality of sides; wherein the magnetic member is capable of 
Regarding claim 2, the combined Chae and Stuart disclose that the second diameter is less than the first diameter (Stuart: col 7, lines 35-55). 
Regarding claim 7, the combined Chae and Stuart disclose that at least a portion of the inner cavity includes a concave wall (Chae: Fig. 1).
Regarding claim 8, the combined Chae and Stuart disclose that at least a portion of the inner cavity includes an indent extending partially through one of the plurality of sides such that the magnetic member is capable of being positioned at least partially within the indent (Stuart: Fig. 7, proximate item 45 and col. 7, lines 35-55).
Regarding claim 12, Chae discloses a construction block (Fig. 1) comprising: a plurality of sides integrally formed together to form a substantial enclosure (Figs. 1 and 2; noting “integrally formed” is a product by process, see MPEP 2113(II)), each side having an inner surface and an outer surface (Figs. 1 and 2); a stand-alone magnetic member located within the enclosure (Figs. 1 and 2, item 200), the magnetic member being freely movable within the enclosure (pars. [0035], [0042], and [0045] of machine translation).  It is noted that Chae does not specifically disclose an aperture extending from the enclosure through one of the plurality of sides; wherein the magnetic member is capable of partially extending through the aperture. However, Stuart discloses a similar construction set with an aperture 
Regarding claim 13, the combined Chae and Stuart disclose that the magnetic member has a first diameter and the aperture has a second diameter, the first diameter being greater than the second diameter (Stuart: col 7, lines 35-55).
Regarding claim 17, Chae discloses a construction block (Fig. 1) comprising: a plurality of sides integrally formed together to form a substantial enclosure (Figs. 1 and 2; noting “integrally formed” is a product by process, see MPEP 2113(II)), each side having an inner surface and an outer surface (Figs. 1 and 2); an inner cavity formed within the enclosure (Figs. 1 and 2), the inner cavity having a wall (Figs. 1 and 2); and a stand-alone magnetic member located within the inner cavity (Figs. 1 and 2, item 200), the magnetic member being freely movable within the inner cavity (pars. [0035], [0042], and [0045] of machine translation).  It is noted that Chae does not specifically disclose an aperture extending through the enclosure; wherein the magnetic member is capable of partially extending through the aperture. However, Stuart discloses a similar construction set with an aperture 
Regarding claim 18, the combined Chae and Stuart disclose that at least one side is indented (Stuart: Fig. 7, proximate item 45).
Regarding claim 21, the combined Chae and Stuart disclose an inner cavity positioned within the enclosure, the magnetic member located within the inner cavity (Chae: Fig. 1).
Regarding claims 23-25 the combined Chae and Stuart disclose that the magnetic member is free to travel [unimpeded with the inner cavity] such that its magnetic force can be effectuated through more than one side of the enclosure (Chae: pars. [0035], [0042], and [0045] of machine translation; noting this is especially functionally possible if the cavity is made “larger than the size of the spherical magnet”; see par. [0035]).
Regarding claims 26-27, the combined Chae and Stuart disclose that the magnetic member is freely movable unimpeded within the inner cavity (Chae: pars. [0035], [0042], and [0045] of machine translation; noting this is functionally possible if the cavity is made “larger than the size of the spherical magnet”; see par. [0035]).

Claims 3-5, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chae (KR Pub. No. 2018044593) in view of Stuart (US Pat. No. 10,657,844 B2) and in further view of Zoellner (US Pub. No. 2005/0170739 A1).
Regarding claim 3, it is noted that the combined Chae and Stuart do not specifically disclose a cover positioned proximate the aperture.  However, Stuart discloses an aperture (Fig. 7, item 45).  In addition, Zoellner discloses a similar magnetic toy wherein a covering is used over a magnet (par. [0044]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Chae and Stuart to use a cover near the aperture as taught and suggested by Zoellner because doing so would be use of a known technique (using a textile cover over a magnet) to improve a similar product (a block with a protruding magnet) in the same way (using a textile cover over a magnet to keep the child’s fingers safe during use – see Zoellner: pars. [0006] and [0044]).
Regarding claim 4, the combined Chae, Stuart, and Zoellner disclose that the cover is flexible (Zoellner: par. [0044]; the Examiner noting that a “textile” would inherently be flexible).  
Regarding claim 5, it is noted that the combined Chae, Stuart, and Zoellner do not specifically disclose that the cover is positioned on an inner surface of one of the plurality of sides.  However, Zoellner discloses that the cover is on the outside (Fig. 4, item 105).  In addition, regarding using the cover on the inside instead of the outside, it has been held that the rearrangement of parts is not patentable unless it modifies the operation of the device.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact position of the cover would not modify the operation of the device: that is, the covering would cover the magnet to prevent harm to the user regardless of its exact position (see Zoellner: pars. [0006] and [0044]).
a flexible cover positioned proximate the aperture on an inner surface of one of the plurality of sides.  However, Stuart discloses an aperture (Fig. 7, item 45). In addition, Zoellner discloses a similar magnetic toy wherein a textile covering is used over a magnet (par. [0044]; the Examiner noting that a “textile” would inherently be flexible) on an outside portion (Fig. 4, item 105).  In addition, regarding using the cover on the inside instead of the outside, it has been held that the rearrangement of parts is not patentable unless it modifies the operation of the device.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Chae and Stuart to use a flexible cover over the magnet and aperture as taught and suggested by Zoellner because doing so would be use of a known technique (using a textile cover over a magnet) to improve a similar product (a block with a magnet protruding from an aperture) in the same way (using a textile cover over a magnet protruding from an aperture to keep the child’s fingers safe during use – see Zoellner: pars. [0006] and [0044]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact position of the cover would not modify the operation of the device: that is, the covering would cover the magnet to prevent harm to the user regardless of its exact position (see Zoellner: pars. [0006] and [0044]).

Claims 9-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chae (KR Pub. No. 2018044593) in view of Stuart (US Pat. No. 10,657,844 B2) and in further view of Ahn et al. (herein “Ahn”; US Pub. No. 0367245 A1).
Regarding claim 9, it is noted that the combined Chae and Stuart do not specifically disclose an engagement member positioned on an outer surface of one of the plurality of sides. However, Chae discloses that the magnetic invention may be used on toys (pars. [0001]-[0002] of machine translation).  In addition, Ahn discloses a magnetic toy block wherein an engagement member positioned on an outer surface of one of the plurality of sides (Fig. 2).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Chae and Stuart to use an engagement member positioned on an outer surface of one of the plurality of sides as taught by Ahn because doing so would be applying a known technique (using engagement members on a magnetic construction toy block) to a known product (a magnetic block that can be used as a toy) ready for improvement to yield predictable results (the ability to attach the blocks by means other than just by magnetic forces).
	Regarding claim 10, the combined Chae, Stuart, and Ahn disclose that the engagement member is a male component for engaging with a female component of another construction block (Ahn: Figs. 2 and 3, item 111; noting the latter language is functional language that is possible given the structure).
Regarding claim 11, the combined Chae, Stuart, and Ahn disclose that the engagement member is a female component for engaging with a male component of another construction block (Ahn: Figs. 2 and 3, item 112; again noting the latter language is functional language that is possible given the structure).
Regarding claim 19, it is noted that the combined Chae and Stuart do not specifically disclose a first engagement member extending outwardly from an outer surface of one of the plurality of sides and a second engagement member extending inwardly into an outer surface of another one of the plurality of sides, each of the first and second engagement members being engageable with other construction blocks.  However, Chae discloses that the magnetic invention may be used on toys (pars. [0001]-[0002] of machine translation).   In  (Fig. 2; again noting the latter language is functional language that is possible given the structure).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Chae and Stuart to use a male and female engagement member positioned on an outer surface as taught by Ahn because doing so would be applying a known technique (using engagement members on a magnetic construction toy block) to a known product (a magnetic block that can be used as a toy) ready for improvement to yield predictable results (the ability to attach the magnetic blocks by means other than just by magnetic forces).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chae (KR Pub. No. 2018044593) in view of Stuart (US Pat. No. 10,657,844 B2) in view of Ahn et al. (herein “Ahn”; US Pub. No. 0367245 A1) and in further view of Johannsen (US Pat. No. D806,181 S; as cited in applicant’s IDS).
Regarding claim 20, the combined Chae, Stuart, and Ahn disclose a plurality of the first engagement members (Ahn: Fig. 3, items 111). It is noted that the combined Chae, Stuart, and Ahn do not specifically disclose wherein at least two of the first engagement members have different heights relative to the outer surface of the one of the plurality of sides. However, Johannsen discloses a similar building block wherein at least two of the first engagement members have different heights relative to the outer surface (Fig. 1). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined .


Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments filed 7/20/21 have been fully considered but they are not persuasive. 
The majority (if not all) of the arguments are rendered moot by this new office action.  That is, the primary reference Osipov has been replaced with Chae.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
7/27/21
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711